Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 and 27, 28, 30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnegie et al (US Patent Publication 20180274218 herein after Karnegie) in view of McAlpine (US Patent 5,265,281) and Kirschner et al (US Patent 2,075,443 herein after Kirschner) 
Regarding Claim 14, Karnegie shows a drain flange cover and strainer for covering a drain flange around a drain opening in a sink or bathtub and/or for straining hair, debris and objects out of drain water, comprising: 
a cap (52) having an upper and outer surface and an opposing underside, wherein the upper and outer surface of the cap is solid (Fig.3) and does not have holes 
 a perforated tubular shaft (30,78) having a sidewall (30) that defines a central drain space (17, Fig.6, paragraph 31), an upper end (near 19) attached to the cap, Fig.6, and an opposing lower end (near 17) that is open through which water can flow, wherein the upper end has a second set of threads (78) on an outside surface (exterior surface of the screw; fig.6) of the upper end, wherein the second set of threads engaged with the first set of threads (paragraph 36 lines 13-15 and paragraph 37 lines 18-22). .wherein the perforated tubular shaft projects downwardly from the underside of the cap while in a drain pipe (Fig.10), and wherein the sidewall of the tubular shaft has openings (18) sized and designed to filter out hair, debris and objects while allowing water to pass through the openings into the central drain space and down and out through the lower end (paragraph 34); 
A gasket (20) is sized and designed to touch an inside wall of the drain pipe, (Fig.11) and seal the annular space, thereby causing water to flow through the openings in the sidewall of the tubular shaft and into the central drain space so that the hair, debris and objects collect on an outside surface of the sidewall (paragraph 43).  
Karnegie fails to show a gasket holder, wherein the second threads is engaged with the first set of threads by rotating the cap with respect to the tubular shaft, and threads located on an outside of the upper end of the tubular shaft. 
 McAlpine teaches a gasket holder (20,22) formed integral with the lower end of the shaft (18), and a gasket (24) removably engaged with the gasket holder. It would 
Kirschner teaches a perforated tubular shaft having a sidewall (10) that defines a central drain space (near 16), an upper end attached to the cap (15) and an opposing lower end that has openings (13) through which water can flow, wherein the upper end has a second set of threads (14) on an outside surface of the upper end of the tubular shaft (Fig.2), wherein the second set of threads is engaged with the first set of threads by rotating the cap with respect to the tubular shaft (the tubular shaft can be held the cap can be rotated onto the shaft through the threads). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include threads located on the upper end of the tubular shaft in order to ensure the device was easy to assemble.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rotating the cap with respect to the tubular shaft   in order to ensure the device was easy to assemble. 
Regarding Claim 15, Karnegie shows the drain flange cover and strainer of claim 14, but fails to show the first and second threads are integral with the cap or tubular shaft. Kirschner teaches a first set of threads (14) are formed integral with the cap (Fig.2), and wherein the second set of threads (14) are formed integral with the tubular shaft (fig.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include integral threads on the cap and tubular shaft in order to ensure the device is easy to assemble. 
Regarding Claim 16, Karnegie shows the drain flange cover and strainer of claim 14, but fails to show a gasket holder. McAlpine teaches a drain insert. The device includes a gasket holder (20,22) is a flange that has a circumferential perimeter, wherein the perimeter has a circumferential groove, and wherein the gasket (24) is received in the groove, Fig.1 (column 2 lines 55-65) and wherein the gasket provides a seal between the gasket holder and the inside wall of the drain pipe (column 2 lines 56-59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a gasket holder in order to allow the gasket to be easily changed.  
Regarding Claim 17, Karnegie shows the drain flange cover and strainer of claim 14, wherein the cap does not have a seal for retaining water in the sink or bathtub (arms hold the cap away from the drain, Fig.11, paragraph 41 lines 9-11), wherein the cap and the perforated tubular shaft are rigid (paragraph 59),.  
Regarding Claim 18, Karnegie shows the drain flange cover and strainer of claim 14, further comprising a plurality of standoffs (34) on the underside of the cap for spacing the cap away from the drain flange so that water can flow under the cap and into the drain pipe, Fig.11.   
Regarding Claim 19, Karnegie shows the drain flange cover and strainer of claim 14, further comprising a plurality of spacer-centralizer elements (34) attached to the tubular shaft that maintain an open space between the underside of the cap and the drain flange and that position the tubular shaft in approximately the center of the drain pipe, Fig.11.  
Regarding Claim 20, Karnegie shows the drain flange cover and strainer of claim 14, wherein the gasket comprises a ring-shaped body (or circular in shape), wherein the gasket has the shape of a flange that extends radially with a taper (Fig.1, pargarph 57 lines 1-5).  
Regarding Claim 27, Karnegie shows the drain flange cover and strainer of claim 14, wherein the underside of the cap has a short tube (74) with a bore defined by female threads (in order to receive a screw, Fig.6, paragraph 37 lines 17-21), and wherein the second set of threads is on the outside surface perforated tubular shaft (threads on screw, paragraph 36 lines 12-14).    
Regarding Claim 28, Karnegie shows the drain flange cover and strainer of claim 27, and further shows the cap and the gasket each have a diameter. Karnegie is silent as to how much bigger the diameter of the cap is compared to the diameter of the gasket. The diameter of the cap and gasket are dependent upon the diameter of the drain opening and the drain pipe. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Karnegie to include the diameter of th,,,,fe cap is at least about 0.75 inch greater than the diameter of the gasket so that the cap will cover and hide the drain flange as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller
Regarding Claim 30, Karnegie shows a strainer for a sink or bathtub having a drain opening, a drain flange above the drain opening and a drain pipe below and connected to the drain flange, the strainer comprising: 
a cap (12) having an upper and outer surface and an opposing underside, wherein the cap is sized and designed to remain above the drain flange (Fig. 11, paragraph 42 lines 9-12), wherein the upper and outer surface of the cap is solid and does not have holes or openings so that water does not flow through the cap (Fig.11), and wherein the cap has a bore defined by interior threads (near 75). 
a perforated tubular shaft (30,78) having an upper end threadedly engaged (78) (paragraph 37) with the cap and an opposing lower end that is open or that has openings (18) through which water can flow (paragraph 34 lines 5-6), wherein the upper end has threads on its outside surface that are engaged with the interior threads of the cap (Fig.6) and wherein; 
The tubular shaft projects downwardly from the underside of the cap and is sized and designed to fit within the drain pipe (Fig.11, paragraphs 33 and 40) the tubular shaft has openings (18) sized and designed to filter out hair, debris and objects while allowing water to pass through the openings (paragraphs 33 and 40), the tubular shaft has a circular cylindrical shape. 
A gasket (20) on the lower end of the tubular shaft. The cap and the tubular shaft are rigid (paragraph 59). 
Karnegie fails to show a gasket holder, wherein the second threads is engaged with the first set of threads by rotating the cap with respect to the tubular shaft.  McAlpine teaches a shaft (18) has a gasket holder (20,22) on the lower end of the 
Kirschner teaches a perforated tubular shaft (10) having an upper end and an opposing lower end that is open (near 20) and has openings (10) through which water can flow, wherein the upper end has threads (14) on its outside surface that are engaged with the interior threads (14) of the cap (15) by rotating the cap with respect to the tubular shaft (the tubular shaft can be held the cap can be rotated onto the shaft through the threads). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rotating the cap with respect to the tubular shaft in order to ensure the device was easy to assemble. 
Regarding Claim 33, Karnegie shows a drain flange cover and strainer for covering a drain flange around a drain opening in a sink or bathtub and/or for straining hair, debris and objects out of drain water, comprising: 
a cap (52) having an upper and outer surface and an opposing underside, wherein the upper and outer surface of the cap is solid (Fig.3) and does not have holes or openings so that water does not flow through the cap, wherein the underside of the cap has. (74; paragraph 37) and wherein the cap does not have sealing element for retaining water in this sink or bathtub (Fig.11, paragraph 41 lines 9-11). A perforated tubular shaft (30,78) having an upper end (near 19) attached to the cap, Fig.6,  and an opposing lower end (near 17) that is openings through which water can flow, and a sidewall that defines a central drain space (paragraph 34). Wherein the upper end has exterior threads (78) formed in the upper end; wherein the exterior threads engage the  paragraph 37 lines 18-22)., wherein the perforated tubular shaft projects downwardly from the underside of the cap while in a drain pipe (Fig.10), and wherein the sidewall of the tubular shaft has openings (18) sized and designed to filter out hair, debris and objects while allowing water to pass through the openings into the central drain space and down and out through the lower end (paragraph 34); 
A gasket (20) is sized and designed to touch an inside wall of the drain pipe, (Fig.11), thereby causing water to flow through the openings in the sidewall of the tubular shaft and into the central drain space so that the hair, debris and objects collect on an outside surface of the sidewall (paragraph 43).  
Karnegie fails to show a gasket holder, the cap and tubular shaft having integral threads and rotating the first set of threads with respect to the other set of threads.
 McAlpine teaches a gasket holder (20,22) formed integral with the lower end of the shaft (18), wherein the gasket holder has an outermost perimeter and the drain pipe has an inside surface (16), and wherein the outermost perimeter and the inside surface define an annular space (Fig.2) and a gasket (24) removably engaged with the gasket holder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a gasket holder in order to allow the gasket to be easily changed. 
Kirschner teaches a cap (15) wherein the underside of the cap has first set of threads (14) formed integral with the cap (Fig.2). A perforated tubular shaft (10) wherein the upper end has a second set of threads (14) formed integral with the tubular shaft (Fig.2) wherein the second set of threads are engaged with the first set of threads by . 
Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnegie et al (US Patent Publication 20180274218 herein after Karnegie) in view of McAlpine (US Patent 5,265,281), Kirschner et al (US Patent 2,075,443 herein after Kirschner), and Baggey (US Patent 4,207,631). 
Regarding Claim 21, Karnegie shows the drain flange cover and strainer of claim 14, but fails to show the tubular shaft has a conical shape. Baggey teaches a tubular shaft (10b) has a conical shape (Fig.4, column 3 lines 10-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the strainer as taught by Karnegie to include tubular shaft having a council shape as taught by Baggey in order divert the water to one area. 
Regarding Claim 29 Karnegie shows the drain flange cover and strainer of claim 14, wherein the cap is sized to cover the drain flange, wherein the cap and the perforated tubular shaft are rigid (paragraph 59). Karnegie fails to show the perforated tubular shaft has a slightly conical shape. Baggey teaches a perforated tubular shaft (10b) has a slightly conical shape (Fig.4, column 3 lines 10-15). It would have been . 
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnegie et al (US Patent Publication 20180274218 herein after Karnegie) in view of McAlpine (US Patent 5,265,281) and Giacomi (US Patent Publication 20050223481). 
Regarding Claim 31, Karnegie shows a kit for a bathtub drain strainer comprising: 
a cap (12) having an underside and a solid upper surface, wherein there is no hole through the cap (Fig.3); wherein the underside has interior cap threads formed integrally with the underside (near 75, Fig.6). 
a perforated tubular shaft (30,78) having an upper end, the upper end has exterior threads (exterior of screw threads) formed integrally with the upper end for matingly engaging with the cap threads (paragraph 37 lines 12-14), wherein the perforated tubular shaft has a lower end and a gasket (20). Wherein at least one gasket is sized and designed to provide a seal in a first drain pipe having a first inside diameter (paragraph 40).  Wherein at least one other gasket is sized and designed to provide a seal in a second drain pipe having a second inside diameter (paragraph 40 lines 5-7).  
Karnegie fails to show a gasket holder, two or more different gaskets, and the cap threads engaging the integral tubular shaft threads by rotating the tubular shaft with respect to the cap. 
McAlpine teaches a shaft (18) has a gasket holder (20,22) on the lower end of the tubular shaft; and a gasket (24) detachably attached to the gasket holder. It would 
Kirschner teaches a perforated tubular shaft (10) having an upper end, wherein the upper end has exterior threads (14) formed integrally with for matingly engaging with the cap (15) threads (14) by rotating the tubular shaft with respect to the cap, (the tubular shaft can be held the cap can be rotated onto the shaft through the threads).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include threads located on the upper end of the tubular shaft in order to ensure the device was easy to assemble.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rotating the cap with respect to the tubular shaft in order to ensure the device was easy to assemble. 
Regarding Claim 32, Karnegie shows the kit of claim 31, but fails to show the cap not having a sealing element. Kirschner teaches a cap (15) has interior cap threads (14) and wherein the cap does not having a sealing element (Fig.2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the strainer as taught by Karnegie to include a cap not having a sealing element in order to allow water to exit around the cap. 
Response to Arguments
Applicant's arguments filed 11/20/2021 have been fully considered but they are not persuasive. The arguments in regards to the new limitations have been addressed in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754